DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/04/2022 has been entered.
Claims 1, 10, 19-20, 22-25 and 27-28 have been amended, claims 9 and 18 have been canceled and no claims were added. Therefore, claims 1-8, 10-17 and 19-28 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 19-28 are rejected 35 U.S.C. 103 as being unpatentable over Murata et al. (Murata; US 2018/0276919) in view of Yamane et al. (Yamane; US 2020/0302791).
	For claim 19, Murata discloses a method of wireless communication by a user equipment (UE) associated with a vehicle in a network [E.g. 0049, 0051, 0075, 0199-0208], comprising:
transmitting, to a road side unit (RSU), an exit request [E.g. 0049: The vehicle exit management unit 111 identifies the vehicle 130 or an occupant who is in the vehicle 130 based on information included in an exit request after receiving the exit request (information to request to exit a parking lot) from the vehicle 130. More specifically, the vehicle exit management unit 111 extracts information (for example, a vehicle ID) for identifying the vehicle 130 or information (for example, a user ID) for identifying the occupant who is in the vehicle 130, as "identification information", from the exit request, 0050: Note that the exit request received from the vehicle 130 can be one of an exit request received from the DCM 141 that is set in the vehicle 130 and an exit request from the portable terminal 150 owned by the occupant who is in the vehicle 130, 0051, 0199-0208]; and
receiving, from the RSU, one or more exit commands [E.g. 0054: The vehicle exit management unit 111 determines an exit gate through which the vehicle 130 can exit, based on the determined priority information and the acquired conditions. Also, the vehicle exit management unit 111 transmits exit-possible gate information including a gate name and a gate position of the exit gate thus determined for the vehicle 130 to be able to exit, and the determined priority information, to the vehicle 130. Note that, if the vehicle exit management unit 111 has received the exit request from the DCM 141, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the DCM 141. If the vehicle exit management unit 111 has received the exit request from the portable terminal 150, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the portable terminal 150, 0063: The portable terminal 150 transmits an exit request to the vehicle management server 110 via the network 170 and receives priority information and exit-possible gate information from the vehicle management server 110, by executing the vehicle exit application 151. Also, the portable terminal 150 sends the received priority information and exit-possible gate information to the navigation application 152, 0057, 0059, 0065 and 0199-0208].
Murata fails to expressly disclose receiving, from the RSU based on an estimated exit duration to exit a parking area from a current location, one or more exit commands comprising identification information associated with an other vehicle scheduled to exit the parking area immediately before the vehicle, and one or both of an indication for the vehicle to begin exiting the parking area or a scheduled exit time for the vehicle.
However, as shown by Yamane, it was well known in the art of vehicle communication to include receiving, from an RSU based on an estimated exit duration to exit a parking area from a current location, an exit commands comprising an indication for the vehicle to begin exiting the parking area [E.g. 0123-0125; the vehicle receive from an RSU based on how long the vehicle will take to reach the exit area from the vehicle location, an exit commands instructing the vehicle to being the procedure of exiting the parking area].
It would have been obvious to one of ordinary skill in the art of managing parking areas before the effective filing date of the claimed invention to modify Murata with the teaching of Yamane by including transmitting to the vehicles exit commands that is based on an estimated exit duration in order to reduce traffic congestion by improve the flow of the traffic in the parking area and thereby increase the overall user convenience.
For claim 20, Although Murata fails to expressly disclose wherein transmitting the exit request comprises: transmitting an emergency exit request from a first responder vehicle; and wherein receiving the one or more exit commands comprises receiving a priority exit command to exit the parking area ahead of a plurality of vehicles, Murata teaches wherein transmitting the exit request comprises: transmitting an exit request from a disabled vehicle from the plurality of vehicles; and wherein determining the exit order comprises prioritizing the vehicle for the disabled in the exit order for the plurality of vehicles [E.g. 0199-0202, Fig. 12]. However, transmitting an emergency exit request from a first responder vehicle; and wherein receiving the one or more exit commands comprises receiving a priority exit command to exit the parking area ahead of a plurality of vehicles fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murata to include transmitting an emergency exit request from a first responder vehicle; and wherein receiving the one or more exit commands comprises receiving a priority exit command to exit the parking area ahead of a plurality of vehicles in order to satisfy system needs and/or environment requirement and also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Murata.
For claim 21, the Examiner elected the embodiment of “exit command comprising an indication for the vehicle to begin exiting the parking area” as recited in claim 19. Accordingly, claim 21 is withdrawn from consideration as being directed to the “exit command comprising identification information associated with an other vehicle scheduled to exit the parking area immediately before the vehicle”.
	For claim 22, Murata discloses displaying via a graphical user interface, exit information based on one or more exit commands [E.g. 0059: The navigation apparatus 142 displays the priority information and the exit-possible gate information. Thus, at a time of exiting through an exit gate of a parking lot, the occupant of the vehicle 130 can see the currently available priority information and an exit gate through which the vehicle 130 can exit, 0065, 0136, 0175].
For claim 23, Murata fails to expressly disclose transmitting, to an autonomous drive system, exit information based on the one or more commands.
However, as shown by Yamane, it was well known in the art of vehicle communication to include transmitting, to an autonomous drive system, exit information based on one or more commands [E.g. 0109, 0143 and 0150].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Murata with the teaching of Yamane because autonomous vehicles can be safer and easier to operate in a congested environment such as a parking lot and thereby increase the overall safety and convenience for the user and others.
	For claim 24, is interpreted and rejected as discussed with respect to claim 19.
For claim 25, is interpreted and rejected as discussed with respect to claim 20.
	For claim 26, is interpreted and rejected as discussed with respect to claim 21.
	For claim 27, is interpreted and rejected as discussed with respect to claim 22.
For claim 28, is interested and rejected as discussed with respect to claim 23.

Allowable Subject Matter
4.	Claims 1-8 and 10-17 are allowed

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689